DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a submarine 160, 514, which is a crude drawing of a 2D ellipse, in Figures 1A, 1B, 5A, 5B, 7, and an Eiffel Tower 612, which is a crude drawing of a 2D triangle, in Figure 6A, and an automobile 662, which is a crude drawing of a box without wheels, in Figure 6B as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US 2014/0267406).  
Regarding independent claim 14, Mullins teaches a method comprising, at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device, one or more input devices, and an image sensor: 
obtaining, via the image sensor, image data associated with a physical setting (paragraph 65: an image of a physical object captured by a camera of the device 101 in the display of the device 101); 
recognizing a portion of an object within the image data (paragraph 66: the augmented reality application 609 communicates with the contextual local image recognition dataset module 
determining a camera pose associated with the image data relative to the portion of the object (paragraph 65: the visualization of the three-dimensional virtual object is manipulated by adjusting a position of the device 100 relative to the physical object); 
obtaining synthesized reality (SR) content based on camera pose and the portion of the object (paragraph 65: the visualization of the three-dimensional virtual object is manipulated by adjusting a position of the device 100 relative to the physical object); and 
causing presentation of the SR content in association with the portion of the object via the display device (paragraph 65: the augmented reality application 609 generates a visualization of a three-dimensional virtual object overlaid an image of a physical object captured by a camera of the device 101 in the display of the device 101).  

Regarding dependent claim 15, Mullins teaches wherein the SR content is overlaid or superimposed on the portion of the object (paragraph 65: the augmented reality application 609 generates a visualization of a three-dimensional virtual object overlaid an image of a physical object captured by a camera of the device 101 in the display of the device 101).  

Regarding dependent claim 16, Mullins teaches wherein the SR content is displayed around or adjacent to the portion of the object (paragraph 65: the augmented reality application 609 generates a visualization of a three-dimensional virtual object overlaid an image of a physical object captured by a camera of the device 101 in the display of the device 101).  



Regarding dependent claim 18, Mullins teaches wherein the SR content is selected from the library of existing SR content associated with the object based on the portion of the object within the image data (paragraph 25: a content creation tool of the server generates an experience content dataset by using a template to process a content identifier and virtual object content; paragraph 44: the content creation template data 210 may include stock images and three-dimensional animation models from which a user at the device 101 may select of the virtual object).  

Regarding dependent claim 19, Mullins teaches wherein the SR content is generated based on sensor data associated with the object (paragraph 65: the augmented reality application 609 generates a visualization of a three-dimensional virtual object overlaid an image of a physical object captured by a camera of the device 101 in the display of the device 101).  

Regarding dependent claim 20, Mullins teaches wherein the SR content is generated based on video content associated with the object (paragraph 40: the visualization of the virtual 

Regarding dependent claim 21, Mullins teaches in response to obtaining the SR content associated with the portion of the object, causing presentation of an affordance provided to initiate display of the SR content via the display device, wherein the SR content is displayed in association with the portion of the object in response to detecting selection of the affordance (paragraph 50: the “X Ray specs” template 1600 includes an option for two-dimensional images and another option for three-dimensional images).  

Regarding dependent claim 22, Mullins teaches wherein the display device corresponds to a projection-based system, and wherein the SR content is presented via the projection-based system (paragraph 103: projector display).  

Regarding dependent claim 23, Mullins teaches wherein causing presentation of the SR content includes composting the image data of the physical setting with the SR content for presentation via the display device (paragraph 65: the augmented reality application 609 generates a visualization of a three-dimensional virtual object overlaid an image of a physical object captured by a camera of the device 101 in the display of the device 101).  

Regarding dependent claim 24, Mullins teaches detecting a change in the camera pose associated with the image data from a first camera pose to a second camera pose relative to the portion of the object; and in response to detecting the change in camera pose: obtaining second 

Regarding claims 25-36, claims 25-36 are similar in scope as to claims 14-24, thus the rejections for claims 14-24 hereinabove are applicable to claims 25-36.  Mullins teaches a computing system comprising: one or more processors; a non-transitory memory; an interface for communicating with a display device, one or more input devices, and an image sensor; and one or more programs stored in the non-transitory memory (Figure 13).  Mullins teaches a non-transitory memory storing one or more programs, which, when executed by one or more processors of a computing system with an interface for communicating with a display device, one or more input devices, and an image sensor (Figure 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612